Citation Nr: 0203416	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $23,630.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  In 
September 2000, the veteran was notified that an overpayment 
existed in the amount of $23,630 vis-à-vis his disability 
pension award.  A claim for waiver was received in October 
2000, and the request for waiver was denied in a decision 
dated October 25, 2000, from which the current appeal is 
taken.  Amounts were collected or adjusted to the effect that 
when a settlement was tendered in January 2002 the 
outstanding debt was $12,900.

In a February 2002 Informal Hearing Presentation, the 
veteran's representative appears to be advancing a claim for 
a refund of collected overpayments on the grounds that the 
veteran was not informed of his right to dispute the validity 
of the debt.  In fact, the record plainly shows that the 
veteran was informed of his right to "dispute the existence 
of or amount of the debt", as well; as his right to request 
waiver of all or part of the debt, as documented on the 
notice provided him on September 8, 2000.  It is not apparent 
that the veteran ever communicated any intent to dispute the 
debt in that this matter was neither claimed nor appealed.  

The Board notes that a claim for resumption of aid and 
attendance payments was filed on behalf of the veteran in a 
statement submitted in July 2001.  Inasmuch as that issue is 
not before the Board on this appeal, it is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The record demonstrates that the veteran was receiving 
pension with aid and attendance when an overpayment in the 
amount of $23,630 was created.

3.  Amounts were collected or adjusted to the effect that the 
outstanding debt was $12,900 when a settlement in the amount 
of $3,000 was tendered and accepted in January 2002.


CONCLUSION OF LAW

The veteran's $3,000 offer to compromise an overpayment has 
been accepted by the VA and paid by the veteran, which 
constitutes a final settlement binding on the parties to the 
compromise, and there is no question for the Board to 
consider in regard to that matter.  38 U.S.C.A. §§ 5107, 
5302, 7104 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.900 
through 1.938, 1.957, 1.958, 1.970 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record demonstrates that the veteran was receiving 
pension with aid and attendance when an overpayment in the 
amount of $23,630 was created.  An appeal was perfected with 
respect to a claim for waiver of the debt.  Amounts were 
collected or adjusted to the effect that when a settlement in 
the amount of $3,000 was tendered and accepted in January 
2002 the outstanding debt was $12,900.

A Regional Office Committee on Waivers and Compromises may 
grant or deny waiver of collection of a debt in various 
categories.  The Committee may also accept or reject a 
compromise of a debt which exceeds $1,000 but which is not 
over $100,000.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.957.  A 
decision by the Regional Office Committee operating within 
the scope of its authority, denying waiver of all or a part 
of an overpayment is subject to appeal.  There is no right of 
appeal from a decision rejecting a compromise offer.  38 
C.F.R. § 1.958.  However, once an overpayment has been 
resolved by compromise, there is no overpayment remaining.  
Under VA guidelines, a compromise is defined as an offer in 
acceptance of a partial payment in settlement and full 
satisfaction of the offeror's indebtedness as it exists at 
the time the offer is made.  It is considered a final 
settlement binding on the parties to the compromise unless 
procured by fraud, misrepresentation of a material fact or 
mutual mistake of fact.  See VA Manual MP-4, Part I, 8E.02 
(September 1993).  

The veteran's $3,000 offer to compromise the overpayment has 
been accepted by the VA and paid by the veteran, that 
constitutes a final settlement binding on the parties to the 
compromise, and there is no question for the Board to 
consider in regard to that matter.  38 U.S.C.A. §§ 5107, 
5302, 7104 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.900 
through 1.938, 1.957, 1.958, 1.970 (2001).

Since there was no indication that there was any fraud, 
misrepresentation of a material fact or mutual mistake of 
fact in the veteran's case, and the veteran's compromise of 
$3,000 toward the overpayment of $12,900 was accepted by the 
VA and paid by the veteran, the overpayment has been 
resolved.  Therefore, there is no further matter for the 
Board to review with regard to this question.  38 U.S.C.A. 
§ 7104.  Accordingly, the matter is dismissed.


ORDER

The appeal for entitlement to waiver of recovery of the 
overpayment of pension is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

